PORTERIE, District Judge.
This is an action on a policy of insurance, dated September 25, 1947, issued by the defendant to the plaintiff, doing business as Walker Electric Service, for protection against damages to plaintiff’s Beechcraft Bonanza airplane, due to certain causes enumerated in said policy of insurance, in an amount not to exceed $9,-034.45, less $452, should the loss be of a type as in this case, or $8,582.45.
The facts and circumstances surrounding the complete destruction of plaintiff’s aircraft are set forth in an opinion rendered this day in a companion case, entitled Green v. Bankers Indemnity Insurance Company, D.C., 84 F.Supp. 504.
The defense in this case is the same as that made in the Green case, supra; that is, that the policy excludes coverage if the damage occurred while the aircraft was being operated with the consent of the insured in violation of Civil Air Regulations applying to instrument flying.
The pertinent part of the policy at issue ' appears in Section 10 of “General Conditions” and provides as follows:
*514“10. Exclusions — This policy does not cover Loss or Damage:
ijc jfc s{c %
“b. Occurring in flight while: * * *
“(3) the insured aircraft is being operated with the consent of the Insured in violation of the Civil Air Regulations applying to * * * instrument flying * *
The provision at issue in this case, therefore, is the same, in substance, as that in the Green case, supra.
Accordingly, for the reasons assigned in the Green case, supra, plaintiff, Jeff Walker, is entitled to judgment against the defendant, American Insurance Company, as prayed for.
Judgment to that effect will be signed upon presentation.